                                  LTNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS

    IDA RIVOTA,                                              $
                                                             $
             Plaintiff,                                      $
                                                             $
    v                                                        $
                                                             $          Cause No.   3   :21   -CY -00177
    MEDICAL DEVICE BUSINESS                                  $
    SERVICES, INC. FORMERLY KNOWN                            $
    AS DEPUY ORTHOPAEDICS, INC.,                             $
                                                             $
             Defendant.                                      $


                   MEDICAL DEVICE BUSINESS SERVICES,INC., F/IIA
                  DEPUY ORTHOPAEDICS.INC.'S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C.      $   $ 1332, 1441, and 1446 (and any other applicable laws), defendant,

Medical Device Business Services, Inc., (ooMDBS") f/k/a DePuy Orthopaedics, Inc., hereby

removes this action, captioned Idø Rivota v. Medical Device Business Services, Inc., Formally

Known As DePuy Orthopaedics, Inc., Docket 2021-DCY 1011, from the El Paso County                      -    County

Court at Law 6, State of Texas, to this Court. Pursuant to 28 U.S.C. $ 1446(a), Defendant provides

the following statement of grounds for removal.

                                            Prelimin       Statement

        l.       In the present product liability action, Plaintiff Ida Rivota ("Plaintiff' or "Rivota")

seeks damages due         to injuries she alleges were caused by a knee component, which Defendant

allegedly manufactured. Defendant vigorously denies              it   committed any wrongdoing or that

Plaintiff is entitled to the relief that she seeks or any relief whatsoever.

        2.       Of more immediate concern for this Court, the face of Plaintiffls Complaint

establishes original federal subject matter jurisdiction over this action based on 28 U.S.C.                    $


1332(a) because: (a) there is complete diversity of citizenship between Plaintiff and Defendant;



                                                       1
and (b) the amount in controversy exceeds $75,000, exclusive of interest and costs. Defendant

therefore exercises its right to a federal forum and removes this action to this Court pursuant to 28

U.S.C. $$ 1332, 1441, and 1446.

                                Background and Procedural Historv

         3.       Plaintiff commenced this action in the El Paso County - County Court atLaw 6,

State of Texas, on or about March      26,202I by filing     a   Complaint captioned lda Rivota v. Medical

Device Business Services, Inc., Formally Known As DePuy Orthopaedics, Inc., Cause No. 2021-

DCVI011 (the "State Court Action"). Pursuant to 28 U.S.C. $ laa6(a), true and correct copies of

the Citation and Complaint, as well as other process, pleadings, motions, and orders in the State

Court Action that were served upon the Defendant are attached collectively as Exhibit          l.
         4.      Plaintiff seeks damages arising from unspecified knee components allegedly

manufactured by Defendant and utilized in Plaintiffls left knee during a total knee replacement

surgery on April 8,2019. See Complaint fllJ           7-9.   Specifically, Plaintiff alleges that the knee

components resulted in a removal of an infected left total knee arthroplasty on October 10,2019.

Id.   atl9.   Plaintiff funher alleges that her injuries were caused by the alleged negligent design,

manufacturing, and marketing of the knee components and were a proximate cause of the failed

kneereplacementandrevision. Id. atflfl 10-11. DefendantdeniesthatPlaintiff isentitledtothe

relief sought in her Complaint, or to any relief whatsoever.

                             Basis for Removal    -                 Jurisdiction

  I.     The Requirement for Complete Diversity of Citizenship is Satisfied Because Each
         Defendant is Diverse from Plaintiff.

        5.       Plaintiff is, and was at the time the State Court Action was filed, a citizen of the

State of Texas. (Complaint    !l l).




                                                      2
        6.      MDBS is, and was at the time the State Court Action was filed, a corporation

incorporated under the laws of the State of Indiana, with its principal place of business in the State

of Indiana. Accordingly, MDBS is deemed to be a citizen of Indiana for purposes of federal

diversity jurisdiction.

        7.      Because   Plaintiff is a citizen of Texas and Defendant is a citizen of Indiana, the

complete diversity requirement of 28 U.S.C. $ 1332(a)(1) is satisfied. Guillory v. Haza Foods

Louisiana, ZZC, No. 18-00469, 2018 WL 33003I1, at *2 (W.D. La. June 13, 2018) ("Complete

diversity 'requires that all persons on one side of the controversy be citizens of different states than

all persons on the other side."') (quoting Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079

(5th Cir.2008)).

  il.   TheJurisdictionalAmount-in-Controversy Requirementis Satisfied.

        12.     The Complaint alleges that Plaintiff required a removal of an infected left total knee

arthroplasty (Complaint t[ 9) and seeks damages for claims including but not limited to          oopain,


mental anguish, and physical impairment, in the past and in reasonable probability into the future."

Id. atl12. According to the plain language of the Complaint, Plaintiff    seeks "monetary relief over

$200,000 but not more than $1,000,000." Id. atfl 4. Because Plaintiff seeks damages in excess        of

$75,000, exclusive of interest and costs, the jurisdictional amount-in-controversy requirement is

satisfied. 28 U.S.C. $ 1332(a).

        13.    In sum, this Court has original subject matter jurisdiction over this action based on

28 U.S.C. $ 1332(a) because: (a) there is complete diversity of citizenship between Plaintiff and

Defendant; and (b) the amount in controversy exceeds $75,000, exclusive of interest and costs.




                                                  J
                                          Procedural Requirements

          14.        The El Paso County Court atLaw 6, State of Texas, is located within the United

States District Court for the Vy'estern District of Texas. Therefore, removal to this Court satishes

the venue requirements of 28 U.S.C. $ 1446(bxl).

          15.        This Notice of Removal is timely, in accordance with 28 U.S.C. $ 1446(bxl).

MDBS received a copy of the Complaint on July 6, 2021. The Notice of Removal is being filed

within 30 days of this date.

          17.        The written notice required by 28 U.S.C. $ 1446(d) will be promptly filed in the El

Paso County Court atLaw 6, State of Texas and promptly served on Plaintiff.

          18.        Defendant does not waive any legal defenses, including but not limited to the

defense       of lack of personal jurisdiction, and expressly reserves its right to raise any and all legal

defenses in subsequent proceedings.

          19. If any question arises as to the propriety of this removal, Defendant requests the
opportunity to present written and oral argument in support of removal.

                                                   Conclusion

          For the foregoing reasons, Defendant removes this lawsuit to the Court pursuant to 28

U. S.C.   $   $ I 3 32, I 441, and I 446 (and any other applicable laws).




                                          < S i gnatur e   page fo I I ow s.>




                                                            4
                                                     Respectfully submitted,




                                                     J. Scott Mann
                                                     MANN MORROW, PLLC
                                                     671 S. Mesa Hills Dr., Suite Al
                                                     El Paso, Texas 79912
                                                     9r5-226-0400
                                                     scott. mann@mannmorow. com

                                                     Attorney    fo, Medical Device Business
                                                     Services,   Inc., f/lr/a DePuy Orthopaedics,
                                                     Inc.

                                CERTIF'ICA          OF SERVICE

        I hereby certifr on August 4ú,202I,I electronically filed the foregoing with the Clerk
of Court by using the CI\4/ECF system, which will send a notice of electronic filing to all CM/ECF
participants. I further certit/ that I mailed the foregoing document and the notice of electronic
filing by first-class mail and/or served by electronic mail to counsel for plaintiff.



                                                     J. SCOTT    MANN




                                                5
 8t4t2021                                       https://casesearch.epcounty.comiSecurePA,/CaseDetail.aspx?CaselD=8547113



                                                            Rrcrsrrn           oF AcrroNs
                                                                Clsn No.202lDCVl0ll

  IDA RIVOTAV. MEDICAL DEVICE BUSINESS SERVICES, INC. FORMALLY s                                                             lnjury or Damage - Medical
  KNOWN AS DEPUY ORTHOPAEDICS, INC.                                                                        Case Type:
                                                               s                                                             Malpractice
                                                                                  s                            Date Filed:   03t26t2021
                                                                                  s                             Location:    County Court at Law 6
                                                                                  s



                                                                                                                                  Lead Attorneys
  Defendant      Medical Device Business Services
                 Inc. FORMALLY KNOWN AS DEPUY
                 ORTHOPAEDICS, INC.


  Plaintiff      Rivota, lda                                                                                                      ALFONSO L. MELENDEZ
                                                                                                                                   Retained
                                                                                                                                  915-593-2357(W)


                                                               Evs¡¡Ts ¿   On¡¡ns or rn¡ Counr
             OTHER EVENTS AND HEARINGS
  03t26t2021 Original Petition (OGA)      lndex # I
  03t26t2021 E-File Event Original Filíng
  03t26t2021 Case lnformation Sheet        Index # 2
  03129t2021   fug¡uest   Index # 3
  03t30t2021 Citation
                 Medical Device Business Services lnc.                  Served                   0710712021
                                                                        Returned                 07 t13t2021
  0611712021 Notice of lntent to Dismiss for Want of Prosecution       lndex # 4
  06t22t2021 Not¡ce of Dism¡ssâl  Hear¡ng lndex # 5
  0612212021 Notice of Dismissal Hearing lndex # 6
  08t24t2021 Status/DWOP (9:00 AM) (Judicial Officer Kurita, M. Sue)




https://casesearch.epcounty.com/SecurePA./CaseDetail.aspx?CaselD=854711       3                                                                           1t1
tÐ.cr     Corporation                                                                                  Service of Process
                                                                                                       Transmittal
                                                                                                       a7/46/2021
                                                                                                       CT Log Number 539858483
   TO:         Ra-Jjcus Ldsop
               Johnson &. Johnson
               1 Johnson and Johnson Plz
               New Brunswick, NJ 08933-0002


   RE:         Process Served in Texas
   FOR:        Medical Device Business Services,                lnc.   (Domestic State: lN)




   ENCIÍ¡SED ARE GOPIES OF LEGAL PROGESS REGEIVED EY THE STATUTORY AGENT OF THE ABOVE COMPAIIY AS FOLLOWS:

   TITIE OF AGTION¡                                  lda Rivota, Pttf. vs. Medicat Device Business Services, lnc., etc., Dft.
   DOGUMEI{Î(S) SERVED:                              Citation, Return, Original Petjtion
   GOURT/AGENGYT                                     CountyCourt at Law Number 6 - E[ Paso County, TX
                                                     Case # 20210CV10f1

   NATURE OF AGTION:                                 Product Liabitity Litigation - Personal lnjury - Tota[ Knee Reptacement
   ON WHOìI PROGESS WAS SERVED:                     C   T Corporation System, Dattas, TX
   DATE AND HOUR OF SERVIGEI                         By    Certified Mai[ on    07   /0612021 postmarked on A6/30/202'l
   JUR¡SDICÎION SERVED:                             Texas

   APPEARANGE OR ANSYTIER DUE:                      By 10:00 a.m. on the Monday next fottowing the expiration of 20 days after service
   ATTORNEY(S) / SENDER(S):                         Alfonso L. Metendez
                                                     11335 Petticano Dr.
                                                    Et Paso, TX79936
                                                    915-593-2357
   AGÎION ITEMS:                                    CT has retained the current [og, Retain Da!e'l.              A7   /07 12021, Expected Purge Date:
                                                    07 t   12t2021

                                                    lmage SOP

                                                    EmaiI     Notification, Ra-Jjcus Ldsop RA-JJCU5-LDSOP@iIs.jnj.com
                                                    Emait     Notification, Janet Lucas Jtucasl4@its.jnj.com

   REGISTERED AGENT         ADDRESST                CT Corporation System
                                                    1999 Bryan Street
                                                    Suite 900
                                                    Dallas, TX 75201
                                                    8ss-844-0739
                                                    ServiceSotutionsTeam@wottersktuwer. com
  The information contained in this Transmittal is provided by CT for quick reference only. lt does not constitute a legal opinion, and should not otherwise be
  relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the Ínctuded documents. The recipient(s)
  of this form is responsibLe for reviewing and interpretÍng the incl.uded documents ând taking appropriate action, including consul.ting with its tegaL and other
  advisors as necessry. CT disclaims att liabitity for the ínformation contained in this form, íncl.uding for any omissions or inaccuracies that may be contâinêd
  therein.




                                                                                                      Pagelof 2/MD
Ð.Cr     Corporation                                                        Service of Process
                                                                            Transmittal
                                                                            a7/06t2421
                                                                            CT Log Number 539858483
  TO:     Ra-Jjcus Ldsop
          Johnson &, Johnson
          1 Johnson and Johnson Plz
          New Brunswick, NJ 08933-0002


  RE:      Process Served in Texas
  FOR:    Medical Device Business Services,   lnc.   (Domestic State: lN)




  DOCKET HISTORY:
                                    ütlttDHotnotttlutcù                     ¡Or                       Grf   looltf*
          Notice(s)                 By Regutar Mai[ on 06128/2O2'l          lvlegan Sousa             53981 9263
                                    postmarked on 06 I 23 / 2t21            Johnson & Johnson




                                                                            Page2of 2 /MD
                                                                                                        tDttr;

          Le g a I - N et   Process Service
          l444tonlrn¿ Av¡- S¡. Zf O                                                                                                                                                     t
             EtPno, T.xú-79902                    -"atratatf
                                                           ll I   ll   I   I   lll   I ll   llll   IIlll llffiffitflfi'i';              Æ     rooo --
                                                                                                                                                        illlilillilffiill
                                                                                                                                                                                               im*'i'ï"''
                                                                                                                                                                                                 rp   r-.¿ü
                            I
                                                      !   ?0eo 1ðr0                                8001, 1q3'.t "1557                                 '        75201                           nz¡'o¿¿ro¡e36.1
                                 .ltlt$t*ceìr ,
                                                                                                                                                                                                                 ,
                        I
                                                                                                                                 þ_       _'--t'
                                                                                                                                                                    -



                        l:
                                    IEE||$TTô
                         t
                                                .-. I     clr eorporation System
                                                          1999 Bryan Slreet Ste.
                                                                                                                                                   I
                                                                                                                    900
                                                          Dall-as, TX 75201




-. lt,'                                            ?FZr:¡ i *;1?E¡4ãË                                            I'l"lllll"l,t'tllltl ' lfll¡¡llll""¡   'l   ¡r   r¡llrlrl¡l   ¡l¡ ¡lh rl ¡¡
                                              THE STATE OF TEXAS
          NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. lf you or your atlorney do not file
a written ânswer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you. ln addition to
filing a written answer with the clerk, you may be required to make initial disclosures to the other parties of this suit. These
disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out more at
TexasLawHelp.org."

TO:   Medical Device Business Services lnc. formally known as DEPUY ORTHOPAEOICS, lNC., who may be served
with process by serving its registered agent CT Corporation System et 1999 Bryan Street Suite 900 Dallas TX 75201

Greetíngs:
        You are hereby commanded to appear by filing a wr¡tten answer to the Pla¡nt¡ffs Orlglnal Petition and Request
of Disclosure at or before ten o'clock A.M. of the Monday nelt after the expiration of twenty days after the date of service
of this cilation before the Honorable County Gourt at Law Number 6, El Paso County, Texas, at the Court House of said
County in El Paso, Texas.
        Said Plaintiffs Petition was filed in said court on 0312612021, by Attorney at Law ALFONSO L. MELENDEZ 1't335
PELLICANO DRIVE EL PASO TX 79936 in this case numbered 2021DGV1011 on the docket of said court, and styled:
 IDA RIVOTA V. MEDICAL DEVICE BUSINESS SERVICES, INC. FORMALLY KNOWN AS OEPUY ORTHOPAEOICS,
                                              tNc.

      The nature of Plaintiffs demand is fully shown þy a true and correcl copy of the Plaintiffs Original Petition and
Request of Disclosure accompanying this citation and made a part hereof.

         The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due return as the law directs.

        lssued and given under my hand and seal of said Court at Et Paso, Texas, this on this the 30th day of March,
2021

Attestl NORMA FAVELA BARCELEAU, District Clerk, El Paso County, Texas.
                       CLERK OF THE COURT                           By                                               Deputy
                 NORMA FAVELA BARCELEAU                                                Corina
                           District Clerk
                   El Paso County Courthouse
                 500 E. San Antonio Ave, RM 10                           CERTIFICATE OF DELIVERY BY MAIL
                      El Paso Texas, 79901                          I hereby certify that on    the 3 0     day of
                             ATTACH
                       RETURN RECEIPTS
                                                                                           at 10      amlmailed to
                                                                                                              I¡8.
                               WITH
                  ADDRESSEE'S SIGNATURE
                                                                                                                              arÈ
                                                                  CI   CTXFCR¡ITIU\I   SEIEII
        Rule 106 (a) (2) the citation shall be served by
        mailing to the defendant by Certified Mail Return           defendant(s) by registered mail or certified mail w¡th
        receipt requested, a true copy of the citation.             delivery restricted to addressee only, return receipt
        Sec. 17.027 Rules of Civil Practice and
        Remedies Code if not prepared by Clerk of '                 requested, a true copy of this citation with a copy of
        Court.                                                      the Plaintiffs Original Petition and Request for
                                                                    Disclosure attached thereto.
        "NAME                                       TITLE
                                                                                R Cþr,aùes
        AODRESS
                                                                                       ÀFÈ
        crw                         STATE             ztP                                    TITLE
                                                      RETURN OF SERVICE


Delivery was completed on                                          delivered
                                                                      as evidence by Domestic Return Receipt PS Form 381       1

attached hereto.
            The described documents were not delivered to the named recipient. The certified mail envelope was returned
undelivered marked
            This fonruarding address was provided:_




                                                                        El Paso County, Texas

                                                                         Deputy District Clerk
                                                                                     OR

                                                                      Name of Authorized Person




                                          VERIFICATION BY AUTHORIZED PERSON

State of Texas
County of El Paso
            Before me, a notary public, on this day personally   appeared                     , known to me to be the person
whose name is subscribed to the foregoing Return of Service, and being by me first duly sworn, declared, "l am
disinterested party qualified to make an oath of that fact and statements contained in the Return of Service and true and
correct.'


                                                                               Subscribed and sworn to be on this   _     day
                                                                                of




                                                                                                     _
                                                                               Notary Public, State of
                                                                               My commission     expires:_
El Paso County - County Court at Law 6                                                          Filed 312612021 3:30 PM
                                                                                                       Norma Favela Barceleau
                                                                                                                   District Clerk
                                                                                                                El Paso County
                                                                                                                 2021DCV101'l

             IDA RIVOTA                                       $
             Plainfiff,                                       $
                                                              $
             V.                                               $            NO.
                                                              $
                                                              $
             MEDICAL DEVICE BUSINESS                          $
             SERVICES, INC. FORMALLY KNOWN                    $
             A,S DEPUY ORTHOPAEDICS, INC                      $
             Defendant.                                       $


                    PLAINTTFF'S ORTCINAL PET¡T|ON ANp R-EOUEST FOR DTSCLOSURE

             TO TI{E HONORABLE JUDGE OF SAID COT]RT:

                    NOW COME IDA RIVOTA,, Plaintiff, complaining of and about Medical Device

             Business Services.   Inc., formally known as Depuy Orthopaedics, [nc., hereinafter            called

             Defend¿nt, and for cause of action would show unto the Court the following:

                                         DISCOVERY CONTROL PLAN LEVEL

                    Plaintiff intends that discovery be conducted under Discovery Level 3.

                                               PARTIES AND SERVICE

             l.     Plaintiff resides at 7008 Spruce Wood Ct, El Paso, Texas 79934.

            2.      Defendant Medical Device Business Services, Inc., formally known                 as   Depuy

                    Orthopaedics, Inc., a corporation based in Texas, may be served with process by serving

                    the registered agent CT Corporation System,    at 1999 Bryan St., Suite 900, Dallas, Texas

                    75201-3136. its registered offioe. ln the alternative, service of process may be effected by

                    seruing its registered agent wherever he or she may be found. Service of said Defendant

                    as described above can be effected by personal delivery or cerrified mail, return receipt

                    requested.




                                                                                                      I lPaget
                               JURISDICTION AND VENUE

J.    The subject matter in controversy is within the jurisdictional limits of this court.

4.    Plaintiff seeks monetary relief over $200,000 but not more than $ 1,000,000.

5.    This court has jurisdiction over the parties because Defendant is a Texas resident.

6.    Venue in El Paso County is proper in this cause.

                                            FACTS

7     On   April 8, 2019, Plaintiffunderwent   a left knee total replacement surgery.

B     Defendant designed, manufactured and marketed the knee components for the total knee

      replacement.

9     On October 10,2019, Plaintiff was admitted for removal of an infected left total knee

      arthroplasty.

                               LIABILITY OF DEFENDANT

10.   Plaintiff fruther alleges that Defendant negligently designed, manufactured and marketed

      the knee components which were a proximate cause of the failed knee replacement and

      revision.

                                   PROXIMATE CAUSE

li    Each and every,   all and singular of the foregoing     acts and omissions, on the part   of
      Defendants, taken separately and/or collectively, constifute a direct and proximate cause

      of the injuries and damages set forth below.

                               DAMAGES FOR PLAINTIFF

l2    As a direct and proximate Defendant's negligent acts, Plaintiff suffered pain, mental

      anguish and physical impairment, in the past and in reasonable probability into the future.




                                                                                         2lPage
           PLAINTIFI''S RESERVATION OF RIGHT TO AMEND THEIR PLEADING

13.    Plaintiff resewes the right to supplement and amend their petition.


                                               PRAYER

        WHEREFORE, PREII{ISES CONSIDERED, Plaintiff respectfully prays that the

Defendant be cited to appear and answer herein, and that upon a final hearing of the cause,

judgment be entered for the Plaintiff against Defendant for damages in an amount within the

jurisdictional limits of the Court; together with pre-judgment interest at the maximum rate allowed

by law; post-jutJgrrrent interest at the legal rate, costs of court; aud such other and further reliyf tu

which the Plaintiff may be entitled at law or in equity,

                                                Respectfu   lly submitted,

                                                /s/ Alfonso L. Melendez
                                                Alfonso L. Melendez
                                                Texas Bar No. 13918500
                                                I1335 Pellicano Dr.
                                                EL PASO, TX79936
                                                Tel. (915\ 593-2357
                                                Fax. (915) 592-5A74
                                                Attorney for Plaintiff

                     PLAINTIFF IIEREBY DEMANDS TRIAL BY JT]RY




                                                                                             3lPage
El Paso County - County Court at Law 6                                                             Filed 3129/2021 1:59 PM
                                                                                                          Norma Favela Barceleau
                                          Alfonso L. Melendez                                                           District Clerk
                                                                                                                        Paso County
                                                  A Ptofessionel &rpontion                                            2021DCV1011
                                              Attomey and Cor¡nselor at Law




             March 29,2021

             El Paso County Clerk
             500 E. San Antonio Ave #105
             El Paso, Texas 79901

             Re: Ida Rivota v. Medical Device Business Services, Inc., formally known as Depuy
             Orthopaedics Inc, Cause No. 2021DCV1011

             Please issue citations for service of process on the   Plaintiffs Original Petition filed on March26,
             2021 as follows:

             Please issue citations by certified mail retum receipt to the following:
             - Defendant Medical Device Business Services, Inc., formally known as Depuy Orthopaedics, Inc.,
             may be served with process by serving the registered agent CT Corporation System, at 7999 Bryan
             St., Suite 900, Dallas, Texas 75201-3136



             Please email citations to:
             alfonso@almfirm.com;rayleen@almfim.com;stephanie@almfirm.com;              legalnetprocess@gmail.com.
             Thank you.


             Sincerely,




                      L. Mel endez




             ll8€lSPellicanoDrive          ElPaso,Tems     79986           (915)59&2857         Fax(9fÐ   592.45074
a)" Cr Corporation                                                                 Service of Process
                                                                                   Transmittal
                                                                                   06/28/2021
                                                                                   CT Log Number 5398192ó3
   TO:      Megan Sousa
            Johnson &. Johnson
            1 JOHNSON AND JOHNSON PLZ
            NEW BRUNSWICK, NJ 08933-OOO2


   RE:      Process Served in Texas
   FOR:     Medícal Device Business Services,   lnc. (Domestic State:   lN)




   ENGLOSED ARE GOPIES OF LEGAL PROGESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE GOMPANY AS FOLLOWS:

   TITLE OF AGTIOI{:                  lda Rivota, Pltf. vs. Medicat Device Business Services, lnc., etc., Dft.
   DOGUMENT(S) SERVED:                Notice(s)
   COURT/AGE¡IGY:                     E[ Paso County Court, TX
                                      Case # 2021 DCVI 0l 1

   IIAIURE OF AGTION:                 Notice of hearing for dismissal for want of prosecution
   ON WHOiII PROCESS WAS SERVED:      C    T Corporation System, Dattas, TX
   DATE AND HOUR OF SERVIGE:          By Regular Mai[ on 06/28/2A21 postmarked on A6/2312021
   JURISDICÎION SERVED:               Texas

   APPEARANGE OR ANSITER DUE:         AA24|2O21 at 09:00 a.m.
   ATTORNEY(S) I SENDER(S):           Norma Favela Barceteau
                                      District Cterk Et Paso County
                                      500 E. San Antonio 5t.
                                      Suite 103
                                      Et Paso, TX799A1-2457
                                      915-5/,6-2021
   ACÍION ITEMS:                      CT has retained   the current [og, Retain Date: 06/30/2021, Expected Purge Date:
                                      07   /05/2021
                                      lmage SOP

                                      Emait    Notification, Ra-Jjcus Ldsop RA-JJCU5-LDSOP@iIs.jnj.com
                                      Emait    Notification, Janet Lucas Jtucasl4@its.jnj.com
                                      Emait   Notification, Amy McLaren cts-ctsopsupport@wotterskluwer.com

   REGISÏERED AGENT ADDRESS:          CT Corporation System
                                      1999 Bryan Street
                                      Suite 900
                                      Dallas, TX 75201
                                      855-844-Aß9
                                      ServiceSotutionsÏeam@wottersktuwe       r.   com




                                                                                   Page   'l   of 2 i   MD
Ð.Cr         Corporation                                                                             Service of Process
                                                                                                     Transmittal
                                                                                                     06/28/2021
                                                                                                     CT Log Number 5398192ó3
  TO:         Megan Sousa
              Johnson &, Johnson
              1 JOHNSON AND JOHNSON PLZ
              NEW BRUNSWICK, NJ 08933.0002


  RE:         Process Served in Texas
  FOR:        Medical Device Business Services,               lnc. (Domestic State:          lN)




  The information contained in this Transmittal is provided by CT for quick reference onty. lt does not constitute a legal opÍnion, and shoutd not otherwise be
  relied on, as to the nature of actÍon, the amount of damages, the answer date, or any other information contained in the inctuded documents. The recipient(s)
  of this form Ís responsibte for reviewing and interpreting the included documents and taking appropriate action, inctuding consutting with its [ega[ and other
  advisoß as necessary. CT disctaims atl liâbitity for the ínformation contâined in this form, incl.uding for âny omissions or inaccurâcies that may be contained
  therein.




                                                                                                     Page2of 2/MD
           @
                                                                                                                               I I S.   POSTAGE> øTirEY sowÉs
                                                                                               EË                              ..æ-t-
                                                                                                                               af 7'---
                                                                    RETURN SERUICE             9À                             lzt.'æ-
                                                                                               g6                              \r-:
                                                                        REOUESTED              o@
NORMA F,AVEI,I BARCELEAU                                                                       E5                             â:trol,'o, $ 000.460
     I'ISTRICTCLERK                                                                            üo                             00003s6061 JUN. 23. 2021,

   COIJNTY COURTHOUSE, RM. IO3
        sOOE. SANÆ\TTOMO
     EL PASO, TEXAS 7W0t4457




                                                     MEDICAL DEVICE BUSINESS SERVICES INC.
                                                     CT CORPORAÏION SYSTEM
                                                    ..1999.BRYAN ST
                                                     STE.9OO
                                                     DALLAS,        TX]5207



                                 i 'ã   f;-iftr:1il,if'.f   l'1i* ?[:f :,ìi''ií i.   lllrl¡.lll,li,lllri,,l,lt,illtl,l.,tll,,Iì¡ll,¡1,1,'l¡1,¡¡,¡,¡lt,',,
                                    NORMÂ FAVELA BARCELEAU
                                               District Clerk
                                             El Paso County
                                     500 E. SanAntonio St., Suite 103
                                         El Paso, TX79901-2457
                                              (els) s46-2021




lune22,2A2t

MEDICAL DEVICE EUSINESS SERVICES INC.
CT CORPORATION SYSTEM
1999 BRYAN ST
sTE.900
DALLAS, TX 75201




Re:2021DCV1011                                             IDA RIVOTA
                                                           V.
                                                           M EDICAL DEVICE BUSINESS
                                                           SERVICES, INC. FORMALLY KNOWN
                                                           AS DEPUY ORTHOPAEDICS, INC.




NOTICE OF HEARING FOR DISMISSAI FOR WANT OF PROSECUTION

You are hereby not¡f¡ed, a dismissal for want of prosecution hearing has been set in the above-styled
and numbered cause 2021DCV1011, at 9:00AM on 0812412021, in the County Court at Law Number 6.
Please see the attached   orderfor further instructions.




Norma Favela Ba¡celeau
El Paso County - County Court at Law 6                                                                    Filed 611712021 4:23 PM
                                         IN THE COUNTY COURT AT LAW NUMBER SIX                                   Norma Favela Barceleau
                                                  ELPASO COUNTY, TEXAS                                                       District Clerk
                                                                                                                          ElPaso County
                                                                                                                           2021 DCV101   1


     Ida Rivota



                                                                Cause No.      202lDCVl0l I


     Medical Device Business Services Inc.




           Under Rule I 654 of the Texas Rules of Civil procedures, you are hereby notified of the intention of the Court to
     DISMISS the above styled and numbered cause for WANT OF PROSECUTION for the following reasons:

             L    Failure to appear; and /or
             2.   Failure to try the case or failure to prosecute the case with due diligence within the Texas Supreme Court's
                  guidelines, Texas Rules of Judicial Administration; and/or
             3.   On the Court's inherent power; and/or
             4.   On the Court's inherent power for violating the trial court's local rule(s); and/or
             5.   On the Court's inherent power for violating the El Paso County Local Rules, as amended.

     A MANDATORY STATUS CONFERENCE/DISMISS FOR WANT OF PROSECUTION is set8l24l202l at 9:00
     AM (MST) in the County Court at Law Six remotely via Zoom in compliance with the Supreme Court of Texas
     Emergency Orders regarding Covid-I9 State of Disaster. Tq:Loin the Zoom hearinq by video:
             r    Go to   httos:l/txcourls.zoom.us/i17574076737
             ¡    Join the meeting by typing in the MeetingD7574076737

             If you FAIL TO APPEAR on the above date, the      case   will   be automatically dismissed by the Court.

              Ifyou are no longer the attorney in this case and/or the parties are Pro Se, please provide their last known address
     to, Dolores Gutierrez, Court Coordinator by e-mail at DGutierrez@epcounty.com.

             If any of the parties have filed tranknrptcy (see L,ocal Rrrle 3.10), you musf he prepared to inform the CourJ of the
     current status of the banlauptcy and provide the Court with the supporting documentation showing the current status of
     such bankruptcy.

     SIGNED on this the lTth day of June, 2021


                                                        7v,5*{^à
                                                      M. SUE KURITA, ruDGE

                                                      COUNTY COURTAT LAW NUMBER SIX

    Join Zoom MeetÍng
    https ;//txcou rts. ¿oom. us/i/7574076737
 County Court at Law Number Six is invíting you to a scheduled Zoom meeting.



Topic: Status/DWOP



Join Zoom Meetíne

httos: / I txcourts.zoom.us I i/7        57 407 67 37

Meetinq lD:7574076737


One tap mobile

+L3 462487            7   99,,953t5420400#   U   S   (   Houston)

+725321587 82,,953L5420400# US (Tacoma                          )




Dial by your location

        +L 346 248 7799 US (Houston)

       +1 253          2I5 8782 US (Tacoma)
       +1 669 900 6833 US (San Jose)

       +1 301         7I5 8592 US (Germantown)
       +t 312 626 6799 US (Chicago)
       +L929 205 6099 US (New York)

Meeti ng         lD   : 7 57 497.67 37

Fi   nd yo   u   r loca I n urn ber: https ://txcou rts. zoom, us/u/ad Nh54ZaWH



Join by Skype for Business

httos ://txcourts.zoom. us/i/7574076737
                                                                                      a
                                                                                   e

                                     NORMA F,TVELA BARCELEAU
                                                 District Clerk
                                              El Paso County
                                      500 E. San Antonio St., Suite 103
                                          El Paso, 7]f.799AL2457
                                               pts) s46-2021



June22,2O2l

MEDICAI DEVICE BUSINESS SERVICES INC.
CT CORPORATION SYSTEM
1999 BRYAN ST
sTE.900
DALLAS, TX752OL




Re:2021DCVlOl1                                              IDA RIVOTA
                                                            V.
                                                            MEDICAL DEVICE BUSINESS
                                                            SERVICES, INC. FORMALLY KNOWN
                                                            AS DEPUY ORTHOPAEDICS, INC.




NOTICE OF HEARING FOR DISMISSAT FOß WANTOT PROSECUT¡ON

You are hereby notlfled, a dismissalfor want of prosecution hearing has been set in the above-styled
and numbered cause 2021DCV1011, at        9:00At   on08lí2112021, in the County Court at law Numbcr 6.
Please see   the attached order for further instructions.




Norm¿ Favela Barceleau
El Paso County - County Court at Law 6                                                                                                                                                        Filed 3/2612021 3:30 PM
                                                                                        Crvrr, C,lsn INronu¿noN SHEET                                                                                 Norma Favefa Barceleau
                                                                                                                                                                                                                 District Clerk
                      C¡usB Nunnrn (FoR      CLERK      usî oNLy)i             _Counr                                                                      ft'ar cr       ERK    asq oNLy):                   El Paso Cou nty
                                                                                                                                                                                                               2021DCV1011
                         SrVlep    lda Rivota v. Medical Device Business Services, lnc-,Formally known as Depuy Orthopaedics, lnc.
                                           (c.9., John Sillith v. All Arrericûn lmumtce Co: ¡n rc Mary Am JÖnss; ln th€ Matter ùf the Esmte of CcorgÈ Jâcksoû)
       A civil case infonnation shcet ¡nust be complete<l and subn¡itted when an original petition or application is filed to i¡itiare a new civil. thmily law, probate, or mcntal
       hc¿rlrh case or wten a post-judgrnent paition for modification or motion for enforcemeat is filed ín a family law case. 'fhc information should be ihe best available at


       l.   ConteeÍ lnform¡tion for Derson comD¡et¡nr case ¡nform¡lion ch€et;                                          Nrm€s of DrfiiGs ¡n c¡se:                                      Permn or cntlty comolet¡¡s iheet ¡$

       Name:                                           Ernail:                                                         Plaintiff{s)/P€titiorer(s):
                                                                                                                       lda Rivota
       Alt'onso L. Melendez                            al fonsoq@al         mfinrr.com

      Address:                                         Telçhone:
                                                                                                                                                                                    Acklitional Panies in Child Suppon Case:
       I 1335 Pellicano                                 I I 5-i91.2357
                                                                                                                       D   e   fcndant{s)/Responder¡t(s)   :                        Custodial Parent:
      CitlstatelZip:                                   Fax:
                                                                                                                      Medical Device Business Services, lnc.,
       El Paso, TX 79936                               9ts-592-6074                                                                                                                 Non-Clrstodiål Parenl   :
                                                                                                                      Formally known as Depuy
      SiÊnarure                                        Stâte Bar NÒ:                                                  Orthopaedics, lnc.
                                                                                                                                                                                    Presumed Father:
                                                        l39r 8500
                                                                                                                       [An¡ch ¿ddfiolôl p¡ge 6   n#s¡ry    to   li$   illpdi6]
      2-,   lndlc¡te carc fype, or identlfy the most importsnt is¡uc in                      thè   c re    (select    onb I)l
                                                                 Civíl                                                                                                                  FamíIv Law
                                                                                                                                                                                                   Post-judgrnelt Actions
                       Contlrc¡                        Iniurv nr Damrse                                        Re¡l Prooertv                            lVl¡rri¡ce Relstionshio                      {ûor-Tlale IV-D)
      Debt/Contract                           L¡Assau¡t/Battery                                           LlEminert l)onr¡iø                          LlÂnnulrnent                              IEnforcemant
            IConsruner/DTPA                   tConstruction                                                       Condeû$ation                        f]Declare Marriage Voiel                  f ] Modilìcation--Custody
            IDebvCoutract                     flDefarnarion                                               DPa¡tition                                  l)ivorce                                  EModiñcåliotì--{rher
            f]Froud/M isrcpresenution         Malpracîice                                                 EQuierTi¡le                                      tlwirh child..n                            Tirle IV.D
            flOthEr    DcbtrConrract   :         !r\ccounting                                             f]'r.espass to Try'ritle                         ENo children                         Ll Enforcernent/M     odi fi catio¡
                                                 ÐLegal                                                   flother Ptopny,                                                                       flPate*ity
      Iioreclosure                               EIMedical                                                                                                                                      ERgciprûcnls (LIIFSA)
            fiHorne Equity-Expeditetl            D0ther Professional                                                                                                                            fisuppon Order
            IOther Foreclosurc                         Liability:
      tFranchise                                                                                                  Rel¡tcd to Criminal
      fllnsurance                             ütøotõirffiiãiã"nt                                                   M¡tters                                Other Frmilv L¡w                        Prrent{hild Reletlonshi¡
      fllan<llord/Tenant                      IPrernises                                                  IExpunction                                  flEnforcc Foreign                        U Adoptior¡/Adoptim with
      INon-Cornpetition                       Itrotluct Liabilitl'                                        fiJudgrmr             Nisi                           Judgment                            Terminatio¡
      II'artnership                             EAsbestos/silica                                          flNon-Disclosure                             fl]labeas Corpus                         IChild      Protection
      flOúrerConrnct:                           EOthtr Pmduct Liability                                   Iseizure/Forfeiture                          [Name   Chargc                           flchild     supporr
                                                       List Product:                                      EWrit       ol'Habeas        Corpus-         IProtectivc Order                        lCustody or Visiøtion
                                                                                                                  Pre-i¡dictúont                       E Removal of Disabilities                IGestalional Parenting
                                              [Orher Injury or Danrage:                                   Eorher:                                              of Minority                      fiGrandparent Access
                                                                                                                                                       Eother:                                  f lParentage,/Patemity
                                                                                                                                                                                                flTermination of      Parental
                  EmDloymel|t                                                               Other C¡vil                                                                                            Rishß
                                                                                                                                                                                                flOrhcr Parent{hild:
      IDiscrimination                          f]Adminisrative eppeal                                                      Discipline
      flRetaliarion                            E¡nrirus/Unfnir                                                                'Iestimony
      ITemination                                  Competition
      fiworkers' Compmsation                   flcode violations                                                               Intcrference
      flOthcr Employment:                      flForeigrr Judgrrent
                                               fllntellectual Property

                         Tnr                                                                                                      Probate     & Mentøl Health
       [-lTax Appraisal                        Pro b u t el ll i ll sl [n   te s   tat e Ad,n in i s tra I io n                                  If
                                                                                                                                                  Guardiansbip-Adult
       [Tax      Detìnquclcy                       I  Depørdørt Adminisrration                                                                   DGuardianship--Minor
       Elother'tr¡x                                ff hdependant Adminisu'atio¡                                                                  flÀ{ental Health
                                                   tOther Esute Proceedings                                                                      tlôú,o,
      3. lndlcate proeedure or ¡emedy, if applicable (møy select                         ñorcthøtt I)'i
                  Êom Municipal or Justice Cou¡t                                                                                                                                         Ranedy
                                                                                                                                                                                      Older
                                                                                          Inte¡pleacler
                 ofReview
                                                                                                                                                                                       Restraining Ordcr/krjunction
                  Action
      d, I¡dicate
                                             d.srages                          penalties, costs. exp¿rns$, pre-judgrncnt ú1eresl"                           õtiorney
                 than $100,0û0 and nor:rucneiary relief
                  S I 00, 0û{i but not more tbæ $200,000
                  5200,000 but not rnore n¡n $l ,0,-ì0,û00
                  $


                                                                                                                                                                                                                                      t
